Citation Nr: 0019066	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches, stroke, and chronic brain 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from January 1944 to January 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board will consider this claim de 
novo notwithstanding a prior disallowance of the claim in 
February 1954 as it appears the 1954 disallowance was based 
on the veteran's failure to cooperate by submitting evidence 
as opposed to consideration of the claim under the law and 
regulations governing entitlement to service connection.  Cf. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current residuals of a head injury, including headaches and 
stroke, to a disease or injury incurred during active 
military service.

2.  There is no competent medical evidence showing that the 
veteran currently has chronic brain syndrome which is related 
to any disease or injury incurred during active military 
service.


CONCLUSION OF LAW

The claim of service connection for residuals of a head 
injury, including headaches, stroke, and chronic brain 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The three elements of 
a well-grounded claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

The Board finds that the veteran's claim of entitlement to 
service connection for residuals of a head injury (other than 
a scar which is presently service connected) is not well 
grounded.  Where a claim is not well grounded it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision dated in 
September 1998, and in the statement of the case and 
supplement statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran contends that he has current disability from 
headaches, stroke, and chronic brain syndrome as a result of 
a head injury he sustained during his active military 
service.

The veteran's service medical records show that the veteran 
sought treatment in July 1946 with complaint of occipital 
headache.  An examiner noted a history of involvement in a 
car accident three years earlier.  In August 1946, the 
veteran sustained a wound above his left eyebrow when he was 
hit by a Coca Cola bottle.  The wound was described as one 
and one-half inches long and elliptical.  The wound was 
closed with sutures.  An examiner noted that no fracture was 
palpable.  Contrary to the veteran's contentions advanced on 
appeal, the service records do not corroborate that he was 
rendered unconscious as a result of this injury.  
Subsequently dated service medical records do not show any 
complaints, diagnoses, or treatment of any disorder 
associated with the veteran's head injury.

When hospitalized at a VA hospital in February 1952, the 
veteran did not give a history of headaches.  The examiner 
noted an asymptomatic scar over the left frontal region.  
When hospitalized at the same facility in October 1953, the 
veteran reported his history of in-service head injury and 
onset of headaches six months later.  He told the examiner 
that others had observed a change in his personality after 
the head injury.  He reported two episodes of dizziness and 
one episode of loss of consciousness, the latter episode 
resulting in a collision with another car.  It was reported 
that on neurological examination, it was felt that the 
veteran's complaints of headache resulted from post-traumatic 
cephalalgia in a tense, over reactive person.  However, after 
a psychiatric consultation, it was felt that the clinical 
phenomenon of headaches was chiefly psychogenic.  
Nonetheless, the reported final diagnosis was chronic brain 
syndrome associated with brain trauma and neurotic reaction, 
manifested by headaches, irritability, and dizziness.

The veteran testified in April 1999 that he had a "stroke" 
in 1986.  A VA hospital report dated in August 1986 shows he 
had developed left facial paralysis during the week prior to 
being hospitalized.  It was noted that he had a positive 
family history of facial paralysis.  The pertinent diagnosis 
was Bell's palsy.  The disorder was not attributed to the 
veteran's in-service head injury.

The veteran also testified that he had had continuous, daily 
headaches since the time of his in-service head injury.  He 
attributed his headaches and Bell's palsy to his in-service 
head injury and asserted that he was told by doctors that the 
Bell's palsy might be related to his head injury.

The Board has reviewed the entire record, including the 
aforementioned records and the VA outpatient treatment 
records contained in the claims folder.  Such review yields 
no competent medical evidence or opinion which suggests that 
the veteran's current complaints of headache or his 1986 
diagnosis of Bell's palsy are related to any disease or 
injury he incurred during his active military service.  There 
is also no medical evidence showing that the veteran 
currently has a disability manifested by chronic brain 
syndrome, and even assuming that he does, there is no medical 
evidence linking such a condition to any disease or injury 
incurred during active military service, to include what is 
essentially a minor laceration injury sustained to his head 
in August 1946.  The veteran's assertions that there is such 
a relationship are insufficient to provide the medical-nexus 
type evidence needed to well ground this claim, as it is not 
shown or claimed that he has the expertise to render an 
opinion about the etiology of any currently disabling 
residuals of a head injury incurred in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions about what 
he was told by medical professionals in the past on this 
matter, even if believed, are also too attenuated and 
inherently unreliable to constitute the medical evidence of 
nexus necessary to support a well-grounded claim.  Robinette, 
supra, at 77.

Since the foregoing claim is not well grounded, it must, 
accordingly, be denied. Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Service connection for residuals of a head injury, including 
headaches, stroke, and chronic brain syndrome, is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

